
	

114 HR 1741 IH: Truth in Healthcare Marketing Act of 2015
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1741
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Bucshon (for himself and Mr. David Scott of Georgia) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To ensure that patients receive accurate health care information by prohibiting misleading and
			 deceptive advertising or representation in the provision of health care
			 services, and to require the identification of the license of health care
			 professionals, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Truth in Healthcare Marketing Act of 2015. 2.FindingsCongress finds that—
 (1)many types of health care professionals including physicians, technicians, nurses, physician assistants, and other allied practitioners are engaged in providing services in health care settings, and all of these individuals play an important and distinct role in the health care delivery system;
 (2)the exchange of information between patients and their health care professionals is critical to helping patients understand their health care choices;
 (3)consumers are often unaware of the differences in, and seek more information about, the qualifications, training, and education of their health care professionals;
 (4)evidence exists of patient confusion resulting from ambiguous health care nomenclature and related advertisements and marketing products; and
 (5)nationwide surveys conducted in 2008 and 2010 revealed the depth of confusion regarding the education, skills, and training of health care professionals and indicated strong support for increasing clarity in the advertising and marketing claims of health care professionals.
			3.Health care service professional unfair and deceptive acts and practices
 (a)Conduct prohibitedIt shall be unlawful for any person to make any deceptive or misleading statement, or engage in any deceptive or misleading act, that—
 (1)misrepresents whether such person holds a State health care license; or (2)misrepresents such person’s education, training, degree, license, or clinical expertise.
 (b)Requirement To identify license in advertisingAny person who is advertising health care services provided by such person, shall disclose in such advertisement the applicable license under which such person is authorized to provide such services.
 (c)EnforcementA violation of subsection (a) or (b) shall be treated as an unfair or deceptive act or practice prescribed under section 5 of the Federal Trade Commission Act (15 U.S.C. 45). The Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act.
 (d)NonpreemptionThis section does not preempt any State or local law relating to the subject matter of this section so long as such law does not prevent the implementation of this section.
			4.Truth in advertising study
 (a)StudyAs soon as practicable after the date of enactment of this Act, the Federal Trade Commission shall conduct a study of health care professionals subject to the requirement of section 3(a) to—
 (1)identify specific acts and practices constituting a violation of such section; (2)determine the frequency of such acts and practices;
 (3)identify instances of harm or injury resulting from such acts and practices; (4)determine the extent to which such persons comply with State laws or regulations that—
 (A)require oral or written disclosure, to the patient or in an advertisement, of the type of license such person holds; and
 (B)set forth requirements for advertisements for health care services with regard to disclosure of the type of license under which such person is authorized to provide such services; and
 (5)identify instances where any State public policy has permitted acts and practices which violate section 3(a).
 (b)ReportThe Federal Trade Commission shall report its findings to Congress not later than 1 year after the date of the enactment of this Act.
 5.Rule of constructionNothing in this Act shall be construed or have the effect of changing State scope of practice for any health care professional.
 6.Authorization of appropriationsFor the purpose of carrying out this Act, there are authorized to be appropriated to the Federal Trade Commission such sums as may be necessary for each of fiscal years 2016 through 2020.
		
